Citation Nr: 1229129	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  09-15 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral peripheral neuropathy.

3.  Entitlement to service connection for a heart disability.

4.  Entitlement to service connection for a kidney disability.

5.  Entitlement to service connection for cirrhosis of the liver.

6.  Entitlement to service connection for hepatitis C.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Karl Truman, Attorney at Law


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan which, in part, denied service connection for PTSD, bilateral peripheral neuropathy, a heart disability, hepatitis C, cirrhosis of the liver, and a kidney disability, and also denied entitlement to a TDIU.  The jurisdiction of this matter was transferred to the RO in Louisville, Kentucky.

The Board is aware of the holding of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009), in which the Court pointed out that the claimant cannot be held to a "hypothesized diagnosis - one he is incompetent to render" when determining what his actual claim may be, and noted that the Board should have considered alternative current conditions within the scope of the filed claim.  In Clemons, the Veteran specifically requested service connection for PTSD, but the medical record included diagnoses of an anxiety disorder and a schizoid disorder, and the Board denied the claim for service connection for PTSD upon the absence of a current diagnosis of PTSD, but did not address the other diagnoses.  The present case differs from Clemons, however, as the appealed January 2008 rating decision denied a claim for service connection for PTSD, and a March 2009 rating decision denied service connection for dementia.  To date, the Veteran has only appealed the issue of entitlement to service connection for PTSD, and has yet to disagree with the March 2009 decision denying service connection for dementia (recharacterized now as an acquired psychiatric disorder).  As the RO has already considered the question of service connection for psychiatric diagnoses other than PTSD, and the Veteran did not yet appeal the adverse decision, the Board finds no basis for additional development and adjudication pursuant to Clemons. 

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge (VLJ) of the Board at the RO.  A hearing was scheduled for March 3 2011 , but in a February 2011 letter, the Veteran withdrew his request for a hearing.  

The Veteran was originally represented in this appeal by the Disabled American Veterans service organization.  In June 2012, however, the Veteran duly appointed Karl Truman as his attorney for purposes of representation in this appeal.  

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issues of entitlement to service connection for a heart disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of PTSD.

2.  Evidence of bilateral peripheral neuropathy was not shown in service, nor until many years after service discharge; and no probative and competent evidence has been received which links or relates peripheral neuropathy to the Veteran's period of active service, including his presumed exposure to herbicides in service.

3.  The competent evidence shows that the Veteran's kidney disability, which manifested first several years after his service separation, is not related to active service.

4.  The competent evidence shows that the Veteran's cirrhosis of the liver, which manifested first several years after his service separation, is not related to active service.

5.  The competent evidence shows that the Veteran's hepatitis C, which manifested first several years after his service separation, is not related to active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 

2.  Bilateral peripheral neuropathy was not incurred or aggravated in service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

3.  A kidney disability was not incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

4.  Cirrhosis of the liver was not incurred or aggravated in service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).

5.  Hepatitis C was not incurred or aggravated in service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this appeal, the RO provided notice to the Veteran in a March 2007 letter, prior to the date of the issuance of the appealed January 2008 rating decision.  The March 2007 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service records, VA treatment records, private treatment records and the Veteran's October 2010 VA examination.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran as well as by his representative, on his behalf.  

The Veteran was not provided with a VA examination and opinion to assess the current nature and etiology of his bilateral peripheral neuropathy, hepatitis C, cirrhosis of the liver and kidney disabilities.  However, VA need not conduct an examination with respect to the claims on appeal, as information and evidence of record contains sufficient competent medical evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case as there is no indication that bilateral peripheral neuropathy, hepatitis C, cirrhosis of the liver and kidney disabilities were manifested in service,  or were otherwise related to service.  Thus remand for a VA examination is not necessary. 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service Connection Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection can be granted for certain diseases, including cirrhosis of the liver and hepatitis C, if manifest to a compensable degree within one year of separation from active service.  Such diseases shall be presumed to have been incurred in service even though there is no evidence of disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 


I.  Entitlement to service connection for PTSD.

Laws and Regulations for PTSD

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (2011); a link, established by medical evidence, between current symptomatology and an in-service stressor; and credible supporting evidence that the claimed in- service stressor actually occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).

VA's General Counsel has held in a precedent opinion that "the ordinary meaning of the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a Veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  The  determination as to whether evidence establishes that a Veteran engaged in combat with the enemy must be resolved on a case-by- case basis with evaluation of all pertinent evidence and assessment of the credibility, probative value, and relative  weight of the evidence.  VAOGCPREC 12-99 (Oct. 18, 1999).

The evidentiary standard outlined in 38 C.F.R. § 3.304(f)(3) for establishing in-service stressors in claims for PTSD was recently relaxed, adding to the types of claims VA will accept through credible lay testimony alone.  The new regulations provide that  if a stressor claimed by a veteran is related to the veteran's  fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in- service stressor.  

The DSM-IV diagnostic criteria for PTSD include exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or  threatened death or serious injury, or a threat to the physical integrity of self or others; and a response that involved intense fear, helplessness, or horror.  Additional diagnostic criteria must be met before a diagnosis of PTSD is warranted. 

Factual Background and Analysis

The Veteran claims that he has PTSD as a result of his service.  Specifically, the Veteran's representative noted that the Veteran's unit was ambushed twice in 1968 when he served in Vietnam.

The Veteran's service treatment records are negative for complaints or treatments regarding psychiatric complaints or PTSD.

In February 2010, the Veteran presented for VA treatment with complaints of suicidal ideation.  The diagnosis was acute alcohol intoxication, alcohol withdrawal, alcohol dependence, substance induced mood disorder and depression.  He had a history of polysubstance dependence and a history of alcohol induced persisting dementia.

A June 2010 VA addiction therapist noted that the Veteran presented with possible PTSD symptoms from the Vietnam War.

The Veteran underwent a VA examination for PTSD in October 2010.  The examiner noted that the Veteran's service treatment records did not show any complaints, treatments or diagnoses of psychiatric symptoms while in service.  It was noted that a September 2001 psychiatric assessment noted an adult history of alcohol dependence.  It was also noted that a January 2010 CDI Reminder Dialog screening noted a positive score of 3/4 for PTSD.  The examiner determined that the Veteran did not meet the DSM-IV Criterion A for PTSD.  The examiner noted that no diagnostic instrument for PTSD was given as the Veteran denied having been traumatized by any of his experiences in Vietnam and did not meet DSM-IV Criterion A for this diagnosis.  The Veteran did not meet the DSM-IV stressor criterion or the DSM-IV criteria for a diagnosis of PTSD.  The Axis I diagnosis was substance-induced mood disorder, substance-induced persisting dementia, alcohol dependence- early full remission and a history of polysubstance abuse/dependence.  The examiner noted that regarding the possible presence of PTSD, he was unable to obtain any indication from the Veteran that he retained any traumatic memories of his time in Vietnam and his reported nighttime sweats and awakenings could not be considered verification of traumatic experiences in the military when his other confirmed psychiatric problems offered alternate explanations for these particular behaviors/symptoms.  There were also no indications that the Veteran met DSM-IV criteria C (avoidance symptoms) or D (hyperarousal symptoms) for a diagnosis of PTSD.

Considering the claim for service connection for PTSD in light of the above, the Board finds that the claim must be denied on the basis of a lack of a diagnosis of the disorder.

The Board notes that service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110.  In the absence of proof of a present disability, there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Generally, to be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement that there be a current disability is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim" McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).

In this case, the preponderance of the competent evidence demonstrates that the Veteran does not currently have a diagnosis of PTSD. 

While a January 2010 CDI Reminder Dialog screening noted a positive score of 3/4 for PTSD and a June 2010 VA addiction therapist noted that the Veteran presented with possible PTSD symptoms from the Vietnam War, the October 2010 VA examiner determined that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.

The credibility and weight to be attached to medical opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such clinical data or other rationale employed by the physician and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

In this case, the Board has afforded more weight to the October 2010 VA examiner's opinion than to the June 2010 VA addiction therapist's treatment note or the January 2010 CDI Reminder Dialog screening which noted a positive score of 3/4 for PTSD.

The VA physician who conducted the October 2010 evaluation clearly had the opportunity to review the Veteran's past medical records including those in which PTSD was considered.   In addition, the examiner provided an in-depth analysis of the Veteran's mental status and explained in detail why the criteria for a diagnosis of PTSD were not met. 

While statements from the Veteran and his wife reflect their continued assertion that the Veteran has PTSD, the most probative medical evidence does not support their opinion, and neither the Veteran nor his representative has presented, identified, or alluded to the existence of, any such opinion.

In sum, there are no medical records after service showing a current diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV).  Without a diagnosis of the claimed disorder, service connection for that condition must be denied.  For the foregoing reasons, the claim for service connection for PTSD must be denied.  The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990). 


II.  Entitlement to service connection for bilateral peripheral neuropathy.

Laws and Regulations

Certain chronic disabilities, including organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  In addition, under certain circumstances, service connection for specific diseases may be presumed if a veteran was exposed during service to certain herbicides, including Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  If a veteran was exposed to Agent Orange or another herbicide agent, service connection for certain conditions listed under 38 C.F.R. § 3.309(e), including acute and subacute peripheral neuropathy, will be presumed if the condition becomes manifest to a degree of 10 percent disabling or more within one year after the last date on which the veteran was exposed to an herbicide agent during service.  38 C.F.R. §§ 3.307(a) (6), 3.309(e).  For purposes of presumed service connection based on herbicide exposure, acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date on onset.  38 C.F.R. § 3.309(e), Note 2. 

A veteran who served on active duty in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 C.F.R. § 3.307(a)(6)(iii).  As noted above, the Veteran served in Vietnam and is presumed to have been exposed to an herbicide agent during that service.

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Nonetheless, presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

Factual Background and Analysis

The Veteran's service treatment records are silent for any complaints or treatments regarding any neurological symptoms or disorders.

Additionally, the claims file does not contain any evidence regarding the Veteran's condition during the years immediately following his separation from service.

In March 1998, the Veteran presented to a private physician with complaints of numbness and tingling in his leg.  He denied weakness and denied any history of a fall or injury.  The diagnosis was rule out peripheral neuropathy.

A March 1998 electrodiagnostic study was compatible with mild soral sensory neuropathy.

A May 1998 private treatment note diagnosed the Veteran with peripheral neuropathy that was secondary to alcohol.

Considering the claim for service connection for bilateral peripheral neuropathy in light of the above, the Board finds that the claim must be denied.


The Veteran does not contend that he had signs or symptoms of bilateral peripheral neuropathy during service or soon after service, and available medical records from that time do not show any such signs or symptoms.  The Board finds that the Veteran did not have any manifestation of bilateral peripheral neuropathy during service or during the years that immediately followed service.

The Veteran was diagnosed with bilateral peripheral neuropathy in 1998.  His peripheral neuropathy, however, is not shown by the medical evidence to be acute or subacute peripheral neuropathy such as may warrant presumptive service connection based on herbicide exposure.  The Veteran does not claim, and medical records do not show, that he had transient peripheral neuropathy that appeared within weeks or months of his exposure (in the 1960s) to an herbicide agent and resolved within two years of the date on onset.  See 38 C.F.R. § 3.309(e), Note 2.  Thus, the Veteran's peripheral neuropathy is not one of the conditions listed under 38 C.F.R. § 3.309(e), for which service connection may be presumed in veterans exposed to herbicides.

For service connection to be established, there must be direct evidence that bilateral peripheral neuropathy developed as a result of herbicide exposure during service, or direct evidence that the condition was incurred or aggravated in service.  The Veteran has not submitted any evidence that his bilateral peripheral neuropathy developed as a result of herbicide exposure during service.  As noted above, there is no claim or evidence of any manifestation of neuropathy during service, so there is no direct evidence that the neuropathy diagnosed in 1998 was incurred or aggravated in service. 

Parenthetically, as noted above, the March 1998 private physician attributed the Veteran's peripheral neuropathy to alcohol.  However, VA's General Counsel has concluded that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs (a substance abuse disability) is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  VAOPGCPREC 7-99, 64 Fed. Reg. 52,375 (1999); see also VAOPGCPREC 2-98, 63 Fed. Reg. 31,263 (1998).  That is because section 8052 of the Omnibus Budget Reconciliation Act of 1990 (OBRA 1990), Public Law No. 101- 508, § 8052, 104 Stat. 1388, 1388-351, amended the status governing line of duty determinations and the definition of a "service-connected" disability.  38 U.S.C.A. §§ 101(16) and 105(a).  VA General Counsel precedent opinions are binding on the Board.  Brooks v. Brown, 5 Vet. App. 484 (1993).

The Board is cognizant of the fact that the Veteran and his wife feel that he has bilateral peripheral neuropathy as a result of his service; however, they are not shown to possess the medical expertise necessary to diagnose a specific medical disorder or to establish that any current neuropathy is etiologically related to herbicides or other incident of service.  The Board also notes the fact that the disorder at issue did not manifest until over 30 years after the Veteran's separation from service without intervening evidence of related symptomatology. 

In the absence of competent medical evidence that bilateral peripheral neuropathy derives from an in-service injury or disease (including presumed exposure to herbicides), the preponderance of the evidence is against the claim.  As the Board may consider only independent medical evidence to support its findings, and as there is no favorable medical evidence that the disorder at issue is related to service on a direct or presumptive basis, and as the preponderance of the evidence is against the claim, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 


III.  Entitlement to service connection for a kidney and a liver disability.

As the Veteran's claims to service connection for a kidney and liver disability have similar fact patterns and analysis, the two claims will be addressed together.

The Veteran's service treatment records are negative for treatments or complaints related to a kidney or liver disability.

A September 2001 VA treatment note reported a diagnosis of cirrhosis of the liver.

An October 2001 ultrasound of the abdomen noted no abnormalities of the kidney.  The liver appeared dense which was suggestive of a hepatocelluar disease.  The treatment note indicated that the Veteran was a 59 year old male with heavy alcohol intake who had mildly high liver enzymes.

A January 2006 VA treatment note reported a diagnosis of cirrhosis of the liver.  

Based upon the evidence of record, the Board finds the Veteran's cirrhosis of the liver and kidney disability are not shown to have been incurred as a result of any established event, injury, or disease during active service, nor to has cirrhosis of the liver been manifest within one year of the Veteran's discharge from service.  

Again, the Veteran's service treatment records show that cirrhosis of the liver and kidney disability were not identified in service or for many years thereafter.  

Although there is some question as to whether the Veteran has a current diagnosis of kidney disability, when affording the Veteran the benefit of the doubt, the Board finds that the Veteran has a current kidney disability.  Even when conceding that the Veteran has a current diagnosis of a kidney disability, however, there is no medical evidence suggesting that this disorder was present in service or that it is etiologically related to any incident of service.  

The first evidence of a diagnosis of cirrhosis of the liver is the September 2001 VA treatment record which is over 31 years after the Veteran's discharge from service.  Thus, none of the VA treatment records show that the Veteran was diagnosed with cirrhosis of the liver to a compensable degree within one year of service.

Additionally, this is strong evidence against a finding of any continuity of symptomatology and against his claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

Additionally, the Veteran's VA treating physicians have not related his current cirrhosis of the liver and kidney disability to active service or any incident of service.  The Veteran also has not identified or submitted any competent evidence, to include a nexus opinion, which relates his current cirrhosis of the liver and kidney disability to active service.  

Accordingly, service connection is not in order for cirrhosis of the liver or a kidney disability.  In reaching this conclusion, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.


IV.  Entitlement to service connection for hepatitis C.

Laws and Regulations

In general, for service connection to be granted for hepatitis C, the evidence must show that a veteran's hepatitis C infection, risk factor(s), or symptoms were incurred in or aggravated by service.  The evidence must further show by competent medical evidence that there is a relationship between the claimed in-service injury and the veteran's hepatitis C.  Risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  See VBA letter 211B (98-110) November 30, 1998.

A VA Fast Letter (FL) issued in June 2004 (FL 04-13, June 29, 2004) identified "key points" that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  Another "key point" was the fact that hepatitis C can potentially be transmitted with the reuse of needles for tattoos, body piercing, and acupuncture. It was concluded in FL 04-13 that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.  Additionally, the FL noted "despite the lack of any scientific evidence to document transmission of HCV with air gun injectors, it is biologically plausible." 

Factual Background and Analysis

The Veteran has contended that he contracted his current hepatitis C from his service.  He has not made any specific contention as to how he exactly contracted his hepatitis C in service.

Service treatment records are negative for complaints or treatment related to hepatitis C.

A January 2006 VA treatment record noted that the Veteran had a diagnosis of chronic hepatitis C.

A July 2007 VA treatment note assessed the Veteran with chronic hepatitis C.

A July 2010 VA treatment noted a past history of polysubstance abuse.  It was also noted that per the Veteran's wife, the Veteran did not have hepatitis.

Based upon the evidence of record, the Board finds the Veteran's hepatitis C is not shown to have been incurred as a result of any established event, injury, or disease during active service, nor to have been manifest within one year of the Veteran's discharge from service.  

Again, the Veteran's service treatment records show that hepatitis C was not identified in service or for many years thereafter.  Additionally, the service treatment record does not identify any risk factors, or symptoms that were incurred in or aggravated by service.

Although there is some question as to whether the Veteran has a current diagnosis of hepatitis C based on the July 2010 VA treatment note which reported that his wife indicated that he did not have hepatitis, when affording the Veteran the benefit of the doubt, the Board finds concedes that the Veteran has a current hepatitis C diagnosis.  Even when conceding that the Veteran has a current diagnosis of hepatitis C, however, there is no medical evidence suggesting that this disorder was present in service or that it is etiologically related to any incident of service.  

The first evidence of a diagnosis of hepatitis C is the January 2006 VA treatment record which is almost 30 years after the Veteran's discharge from service.  Thus, none of the VA treatment records show that the Veteran was diagnosed with hepatitis C to a compensable degree within one year of service.

Additionally, this is strong evidence against a finding of any continuity of symptomatology and against his claim for service connection.  See Maxson, supra.

Although the records demonstrate that the Veteran has a history of polysubstance abuse, the Board notes that direct service connection is prohibited for disability resulting from drug abuse in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.301 (2011).

Service connection would be available for drug abuse that is secondary to a service connected disease or disability.  Allen v. Principi, 237 F. 3d 1368 (Fed. Cir. 2001).  Service connection would not, however, be available for a disease or disability that is secondary to the drug abuse.  Allen v. Principi, at 1376.

Additionally, the Veteran's VA treating physicians have not related his current hepatitis C to active service or any incident of service.  The Veteran also has not identified or submitted any competent evidence, to include a nexus opinion, which relates his current hepatitis C to active service.  

Accordingly, service connection is not in order for hepatitis C.  In reaching this conclusion, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.


All Disabilities

The Board has accordingly considered the lay evidence offered by the Veteran and his wife to VA in which they asserted their belief that his disabilities are related to his service.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); see also Espiritu v. Derwinski, supra.

To the extent that the Veteran's and his wife's assertions are offered to establish a relationship between current claimed disabilities and his service, such evidence must fail.  The matter of medical etiology, or relationship-the matter on which these claims turn-is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his wife are not shown to be other than laypeople without the appropriate medical training and expertise, they are not competent to render a probative (i.e., persuasive) opinion on a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, supra.  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Moreover, to the extent that the holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be interpreted to enable a lay person to speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg, the question of causation here involves a more complex relationship that the Veteran and his wife are not competent to address.

Hence, the lay assertions in this regard have no probative value.

	

ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for bilateral peripheral neuropathy is denied.

Entitlement to service connection for a kidney disability is denied.

Entitlement to service connection for cirrhosis of the liver is denied.

Entitlement to service connection for hepatitis C is denied.


REMAND

Regarding the Veteran's claim for a heart disability, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

In a June 2012 Brief, the Veteran's representative noted that the Veteran served in Vietnam and was therefore presumptively exposed to herbicides.

The Board notes that during the pendency of this appeal, VA added ischemic heart disease to the presumptive disabilities listed in 38 C.F.R. § 3.309(e)  as being presumptively related to herbicide exposure.  75 Fed. Reg. 53,202, 53,216 (Aug. 31, 2010).  The final rule is applicable to claims pending before VA on August 31, 2010 and therefore applies to the Veteran's claim.  Id. at 53,202. 

Ischemic heart disease is defined as "acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina."  38 C.F.R. § 3.309(e).  Ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  Id., Note 3.

The Veteran underwent a VA heart examination in February 2001.  The diagnosis was hypertension.

A July 2007 VA treatment note indicated that the Veteran had "non ischemic congestive heart failure with dilated cardiomyopathy".  

A February 2010 VA treatment record, however, noted left ventricular hypertrophy and some ischemic changes.  

A July 2010 VA treatment report noted a past medical history of coronary artery disease (CAD) as the Veteran reported two previous myocardial infarctions.

Therefore, medical questions regarding the correct diagnosis and etiology of the Veteran's heart disorder, including ischemic heart disease remain.  As such, a new VA examination is necessary to clarify whether the Veteran has any heart disorder, including ischemic heart disease, related to his active service, to include as related on a presumptive basis due to herbicide exposure.  See 38 C.F.R. § 3.159(c)(4).

Additionally, the Board notes that the RO's determination on the claim for service connection for a heart disability could impact upon the claim for a TDIU; thus, the claim for a TDIU is inextricably intertwined with the claim being developed.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  As appellate consideration of the claim for a TDIU would, thus, be premature at this juncture, remand of this matter also is warranted. 


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be scheduled for a VA examination with a physician with the appropriate expertise in order to determine the nature and etiology of any diagnosed heart disorder, to include coronary artery disease, and/or ischemic heart disease. 

The claims folder and a copy of this remand must be reviewed by the examiner.  The examiner must acknowledge receipt and review of the claims folder, any recent medical records obtained, and a copy of this remand. 

The examiner should specifically identify whether the Veteran has a heart condition, and in particular whether any diagnosed heart condition can be classified as ischemic heart disease. 

If a heart condition other than ischemic heart disease is diagnosed, the examiner should also address whether it is at least as likely as not (50 percent or greater) that a diagnosed heart condition is related to any incident of military service, including exposure to herbicides.

3.  After undertaking any other development deemed essential in addition to that specified above, the AMC/RO should re-adjudicate the Veteran's claims in light of all the evidence of record.  If any claim sought on appeal remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


